Citation Nr: 1206229	
Decision Date: 02/17/12    Archive Date: 02/23/12

DOCKET NO.  05-36 997	)	DATE
	)
	)

Received from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



REMAND

The Veteran had active military service from May 1981 to June 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a July 2002 rating decision by the Los Angeles, California RO.  The Board denied the Veteran's appeal in August 2010 and the Veteran appealed to the United States Court of Appeals for Veterans Claims (Court).  He and the General Counsel for VA entered into a joint motion for remand in September 2011.  The Court granted the joint motion later in September 2011 and remanded the case to the Board.

The parties to the joint motion noted that VA had failed in its duty to notify under the Veterans Claims Assistance Act of 2000 (VCAA).  Specifically, it was noted that, after requesting records in May 2009 and in June 2009, VA received no response from one treatment facility and no records from 4 others.  The parties agreed that a VCAA duty was breached when VA failed to inform the Veteran of the results of its attempt to secure records.  For this reason, the case was remanded so that VA could correct the notification problem.

In a December 2011 letter, the Veteran noted that he had used 4 different names over the years while seeking treatment.  He implied that this may have caused confusion when VA sought copies of records from various facilities.  He also noted that records had likely been destroyed at several facilities; however, the Board finds that it would be inappropriate for VA to terminate its effort to obtain records or to fail to provide the notice the Veteran specifically sought when he sought the joint motion in September.  Consequently, a remand is required to fulfill the duty to assist and duty to notify.

The case is REMANDED to the agency of original jurisdiction (AOJ) for the following action:

1.  The AOJ should specifically ask the Veteran to identify every treatment facility where he sought or obtained treatment or evaluation for any low back symptom since his release from active military service.  The AOJ should also inquire as to which name the Veteran used at each facility.  With authorization from the Veteran, the AOJ should contact each identified facility to obtain records that may have been retained at the facility under the name or names used by the Veteran at that time in his life.  The facilities contacted should include the Claude Hudson Clinic, the Golden Gate Health Care Center, St. Mary's Medical Center, Bayview Medical Center, and the University of California San Francisco Medical Center.  (Although previous requests to these facilities had yielded negative results, VA may not have used the correct name for the Veteran.)  All records obtained should be included in the claims file.  All responses from these facilities should also be included.

2.  For each facility that does not respond or that responds that no records are available, the AOJ should inform the Veteran of the inability to obtain records, explaining the efforts VA undertook to obtain the records, and describe to the Veteran further action the AOJ will take with respect to the claim.  The Veteran must be told that he is ultimately responsible for providing the evidence.  This sort of notice should also be provided to the Veteran regarding the efforts previously undertaken in May and June 2009 and of the responses or lack of response received from the above-noted facilities.  

3.  The AOJ should thereafter refer the file to G.K., M.D., the examiner who conducted the April 2007 VA examination, if she is still available.  She should be asked to review the record, especially the evidence added to the file since her examination, and provide an addendum to her 2007 opinion.  Specifically, she should analyze the newly received evidence in the context of the entire record and provide an opinion as to the medical probabilities that a low back disability is attributable to the Veteran's period of military service.  She should set forth detailed reasons as to why her opinion remains the same or changes.  She should, among other things, address the Veteran's December 2011 letter wherein he points to evidence from a Dr. Douglas that shows treatment for low back disability dating back to 2002, not 2007 as previously thought.  She should explain her opinion, citing to evidence of record or medical principles to support it.  

(If Dr. K. is no longer available, the AOJ should seek the opinion from another qualified practitioner.  If an examination is deemed necessary for a medical opinion to be made, one should be scheduled.)

4.  The AOJ should ensure that the medical opinion report adequately addresses the questions posed by this remand.  If it is deficient, it should be returned to the medical practitioner for correction.

5.  The AOJ should re-adjudicate the issue on appeal.  If the benefit sought is not granted, a supplemental statement of the case should be issued and the Veteran and his representative should be given opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

